Citation Nr: 0313163	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-13 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left wrist.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The record discloses that in November 2001, during the 
pendency of this appeal, the RO increased from a 50 percent 
evaluation in effect for post-traumatic stress disorder 
(PTSD) to 70 percent effective from April 17, 2001.  The RO 
also granted a total rating for compensation purposes based 
on individual unemployability effective from April 17, 2001.  
In correspondence received from the veteran in January 2002 
he appears to be raising the issue of entitlement to a 
combined 110 percent rating for his service connected PTSD, 
residuals of a fracture of the L1, and the residuals of a 
fracture of the left wrist.  This matter is referred to the 
RO for appropriate action.


REMAND

In March 2003, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the claimant or 
his or her representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

As previously stated in November 2001the RO increased a 50 
percent evaluation in effect for post-traumatic stress 
disorder (PTSD) to 70 percent effective from April 17, 2001.  
The RO also granted a total rating for compensation purposes 
based on individual unemployability effective from April 17, 
2001.  In correspondence received in January 2002, the 
veteran disagrees with the effective dates and requested an 
effective date of November 4, 1993.  He has not been 
furnished a statement of the case regarding these issues.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  The RO should then readjudicate the 
issues on appeal.  In the event that any 
action taken remains adverse to the veteran, 
he should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should again 
be returned to the Board for further 
appellate consideration.

3.  The RO should furnish the veteran and his 
representative a statement of the case 
regarding the issues of entitlement to an 
effective prior to April 17, 2001 for the 
grant of an increased rating for the PTSD and 
the total rating based on unemployability.  
The RO is requested to inform the veteran of 
the requirements necessary to perfect an 
appeal.  The RO is informed that these issues 
are not before the Board until timely 
perfected.

Thereafter the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.  

The veteran may submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




